DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Response to Arguments
1. Examiner acknowledges receipt of Applicant’s Amendments, remarks, arguments received on 09/06/2021. Applicant's arguments have been fully considered but they are not persuasive. 
Applicant Argument I
Applicant argued on Page 6 last Paragraph of the remark, “…Claim 1, for example, is not anticipated by Nakashima because the reference fails to teach each and every element of the claim. In particular, Nakashima fails to teach the claimed "splitter supplying the local oscillator signal to the optical hybrid" as recited in claim 1…”
Office Response
Yes, it is true Nakashima does not teach …the splitter supplying the local oscillator signal to the optical hybrid... However the newly found  reference, Nazarathy et al discusses in Paragraph 74,66, fig. 1, the splitter(106) supplying the local oscillator signal(carrier pilot)  to the optical hybrid circuit(110,112), the optical hybrid circuit(110,112) being operable to provide a plurality of mixing products based on a first polarized output of the polarization beam splitter(108)). Therefore, the argued feature is moot.  


Claim Objections
Claims 23,24 objected to because of the following informalities:  Claims 23,24 are dependent on unavailable claims 25,26. The dependency of claims 23,24 are incorrect.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 lines 7-8 recites, “…the splitter supplying the local oscillator signal to the optical hybrid circuit…” it is unclear which splitter supplying the local oscillator signal since there are two splitters in the claim. Similarly, claim 13 lines 8-9 recites, “…the splitter supplying the local oscillator signal to the optical hybrid circuit…” it is unclear which splitter supplying the local oscillator signal since there are two splitters in the claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences 


Claims 1,4,7-11,13,16,19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima et al.(US 2017/0222716) in view of Nazarathy et al.(US 2016/0065314).
Considering Claim 1 Nakashima discloses an apparatus, comprising: a laser operable to supply an optical signal(See Paragraph 50, fig. 2 i.e. a laser which is optical source(101) operable to supply an optical signal); a splitter operable to provide a first portion of the optical signal and a second portion of the optical signal(See Paragraph 50, fig. 2 i.e. a splitter(104) operable to provide a first portion of the optical signal and a second portion of the optical signal); a polarization beam splitter operable to receive a first modulated optical signal(See Paragraph 53, fig. 2 i.e. a polarization beam splitter(206) operable to receive a first modulated optical signal); an optical hybrid circuit operable to provide a plurality of mixing products based on a first polarized output of the polarization beam splitter, a second polarized output of the polarization beam splitter, and the local oscillator signal(See Paragraph 53,55, fig. 2 i.e. an optical hybrid circuit(204a,204b) operable to provide a plurality of mixing products based on a first polarized output of the polarization beam splitter(206), a second polarized output of the polarization beam splitter(206), and the local oscillator signal from PBS(205)); a photodiode circuit operable to provide electrical signals based on the plurality of mixing products(See Paragraph 53,55, fig. 2 i.e. a photodiode circuit(203a,203b,203c,203d) operable to provide electrical signals based on the plurality of mixing products of the hybrid circuit(204a,204b)); a (See Paragraph 58-60, fig. 2 i.e. a digital signal processor(200) operable to output a data stream associated with the first modulated optical signal based on the electrical signals received from the photodiodes(203a,203b,203c,203d)  and provide a control signal(Sc) based on the electrical signals, the control signal(Sc) being indicative of a frequency associated with the first modulated optical signal of the transmitter(10)); a control circuit that controls a frequency of the optical signal supplied by the laser based on the control signal(See Paragraph 60-62, fig. 2 i.e. a control circuit(100) that controls a frequency(fi) of the optical signal supplied by the laser(101) based on the control signal(Sc)); a modulator operable to receive the second portion of the optical signal supplied by the laser, the modulator being operable to modulate the second portion of the optical signal to provide a second modulated optical signal(See Paragraph 51, fig. 2 i.e. a modulator(103a,103b,103c or 103d) operable to receive the second portion of the optical signal supplied by the laser(101) via the splitter(104), the modulator(103a,103b,103c or 103d) being operable to modulate the second portion of the optical signal supplied by the laser(101) via the splitter(104) to provide a second modulated optical signal).  
Nakashima does not explicitly disclose the first portion of the optical signal being a local oscillator signal; the splitter supplying the local oscillator signal to the optical hybrid circuit.
the first portion of the optical signal being a local oscillator signal; the splitter supplying the local oscillator signal to the optical hybrid circuit(See Paragraph 74,66, fig. 1 i.e. the first portion of the optical signal(input optical signal) being a local oscillator signal(carrier pilot); the splitter(106) supplying the local oscillator signal(carrier pilot)  to the optical hybrid circuit(110,112), the optical hybrid circuit(110,112) being operable to provide a plurality of mixing products based on a first polarized output of the polarization beam splitter(108)).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Nakashima, and have the first portion of the optical signal to be a local oscillator signal; the splitter to supply the local oscillator signal to the optical hybrid circuit, as taught by Nazarathy, thus providing an efficient transmission system by minimizing complexity, cost and power consumption using a single source for both transmission of data signal and LO signal for coherent detection, as discussed by Nazarathy(Paragraph 2,68).
Considering Claim 4 Nakashima and Nazarathy disclose an apparatus in accordance with claim 1, wherein a current applied to the laser is controlled based on the control signal(See Nakashima: Paragraph 138, fig. 2 i.e. a current or driving signal applied to the laser(101 of fig. 2) is controlled based on the control signal(Sc)).  
Considering Claim 7 Nakashima and Nazarathy disclose an apparatus in accordance with claim 1, wherein the frequency associated with the first modulated optical signal is substantially equal to a frequency associated with the second modulated optical signal(See Nakashima: Paragraph 51, fig. 2 i.e. wherein the frequency associated with the first modulated optical signal output from modulating unit(103a,103b,103c or 103d) is substantially equal to a frequency associated with the second modulated optical signal output from modulating unit(103a,103b,103c or 103d)).  
Considering Claim 8 Nakashima and Nazarathy disclose an apparatus in accordance with claim 1, wherein the first modulated optical signal includes a plurality of optical subcarriers(See Nakashima: Paragraph 48,63, fig. 2,3 i.e. the first modulated optical signal output from the modulating units(103a,103b,103c or 103d of fig. 2) includes a plurality of optical subcarriers(SC1…SC8 of fig. 3)).  
Considering Claim 9 Nakashima and Nazarathy disclose an apparatus in accordance with claim 8, wherein each of the plurality of optical subcarriers includes a Nyquist subcarrier(See Nakashima: Paragraph 67,68, fig. 3 i.e. each of the plurality of optical subcarriers includes a Nyquist subcarrier output Nyquist filters(42) and frequency shifter(43) that output subcarriers(SC1…SC8)).  
Considering Claim 10 Nakashima and Nazarathy disclose an apparatus in accordance with claim 1, wherein the second modulated optical signal includes an optical subcarrier(See Nakashima:  Paragraph 48,63, fig. 2,3 i.e. the second modulated optical signal output from the modulating units(103a,103b,103c or 103d of fig. 2) includes an optical subcarrier(SC1…SC8 of fig. 3)).  
Considering Claim 11 Nakashima and Nazarathy disclose an apparatus in accordance with claim 10, wherein the optical subcarrier includes a Nyquist subcarrier(See Nakashima: Paragraph 67,68, fig. 3 i.e. the optical subcarrier includes a Nyquist subcarrier output Nyquist filters(42) and frequency shifter(43) that output subcarriers(SC1…SC8)).  
Considering Claim 13 Nakashima discloses a system, comprising: a transceiver supplying a first optical modulated optical signal(See fig. 2 i.e. a transceiver(10,20A) supplying a first optical modulated optical signal via optical fiber(90)); a laser operable to supply an optical signal(See Paragraph 50, fig. 2 i.e. a laser which is optical source(101) operable to supply an optical signal); a splitter operable to provide a first portion of the optical signal and a second portion of the optical signal(See Paragraph 50, fig. 2 i.e. a splitter(104) operable to provide a first portion of the optical signal and a second portion of the optical signal); a polarization beam splitter operable to receive at least a portion of the first modulated optical signal (See Paragraph 53, fig. 2 i.e. a polarization beam splitter(206) operable to receive at least a portion of the first modulated optical signal); an optical hybrid circuit operable to provide a plurality of mixing products based on a first polarized output of the polarization beam splitter, a second polarized output of the polarization beam splitter, and the local oscillator signal (See Paragraph 53,55, fig. 2 i.e. an optical hybrid circuit(204a,204b) operable to provide a plurality of mixing products based on lo signals from polarization beam splitter(205), a first polarized output of the polarization beam splitter(206), a second polarized output of the polarization beam splitter(206), and the first portion of the optical signal); a photodiode circuit operable to provide electrical signals based on the plurality of mixing products (See Paragraph 53,55, fig. 2 i.e. a photodiode circuit(203a,203b,203c,203d) operable to provide electrical signals based on the plurality of mixing products of the hybrid circuit(204a,204b) and the local oscillator signal from PBS(205));  2a digital signal processor operable to output a data stream associated with the first modulated optical signal based on the electrical signals and provide a control signal based on the electrical signals, the control signal being indicative of a frequency associated with the first modulated optical signal(See Paragraph 58-60, fig. 2 i.e. a digital signal processor(200) operable to output a data stream associated with the first modulated optical signal based on the electrical signals received from the photodiodes(203a,203b,203c,203d)  and provide a control signal(Sc) based on the electrical signals, the control signal(Sc) being indicative of a frequency associated with the first modulated optical signal of the transmitter(10)); a control circuit that controls a frequency of the optical signal supplied by the laser based on the control signal (See Paragraph 60-62, fig. 2 i.e. a control circuit(100) that controls a frequency(fi) of the optical signal supplied by the laser(101) based on the control signal(Sc)); a modulator operable to receive the second portion of the optical signal supplied by the laser, the modulator being operable to modulate the second portion of the optical signal to provide a second modulated optical signal (See Paragraph 51, fig. 2 i.e. a modulator(103a,103b,103c or 103d) operable to receive the second portion of the optical signal supplied by the laser(101) via the splitter(104), the modulator(103a,103b,103c or 103d) being operable to modulate the second portion of the optical signal supplied by the laser(101) via the splitter(104) to provide a second modulated optical signal).  
as a local oscillator signal; the splitter supplying the local oscillator signal to the optical hybrid circuit.
Nazarathy teaches a splitter operable to provide a first portion of the optical signal as a local oscillator signal; the splitter supplying the local oscillator signal to the optical hybrid circuit (See Paragraph 74,66, fig. 1 i.e. a splitter(diplexer) operable to provide a first portion of the optical signal(input optical signal) as a local oscillator signal(carrier pilot); the splitter  supplying the local oscillator signal(carrier pilot)  to the optical hybrid circuit(110,112)).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Nakashima, and have splitter to be operable to provide a first portion of the optical signal as a local oscillator signal; the splitter supplying the local oscillator signal to the optical hybrid circuit, as discussed by Nazarathy(Paragraph 2,68).
Claim 16 is rejected for the same reason as in claim 4.
Claim 19 is rejected for the same reason as in claim 7.
Claim 20 is rejected for the same reason as in claim 8.
Claim 21 is rejected for the same reason as in claim 9.
Claim 22 is rejected for the same reason as in claim 10.
Claim 23 is rejected for the same reason as in claim 11.

Claims 2,3,12,14,15,24 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima et al.(US 2017/0222716) in view of Nazarathy et al.(US 2016/0065314) further in view of Wach(US 8,699,533).
(See Nakashima: Paragraph 51,63,71, fig. 3 i.e. the control circuit(100) includes a transmission controller(45)).  
Nakashima and Nazarathy do not explicitly disclose the control circuit includes a microprocessor.
Wach teaches the control circuit includes a microprocessor(See Col. 14 lines 16-22, fig. 1 i.e. the control circuit(125) includes a microprocessor in the control module(175)).
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Nakashima and Nazarathy, and have the control circuit to include a microprocessor, as taught by Wach, thus improving transmission signal quality by optimizing output power by providing an effective feedback control loop using a microprocessor based controller, as discussed by Wach (col. 21 lines 15-22).
Considering Claim 3 Nakashima and Nazarathy do not explicitly disclose an apparatus in accordance with claim 1, wherein the control circuit includes a heater thermally coupled to the laser, a temperature of the heater being based on the control signal.
Wach teaches an apparatus in accordance with claim 1, wherein the control circuit includes a heater thermally coupled to the laser, a temperature of the heater being based on the control signal(See Col. 7 lines 28-31 and 51-55, fig. 1 i.e. the control circuit(125) includes a heater(145) thermally coupled to the laser(105,110), a temperature of the heater being based on the control signal). 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Nakashima and Nazarathy, and have the control circuit to include a heater thermally coupled to the laser, a temperature of the heater being based on the control signal, as taught by Wach, thus improving transmission signal quality by minimizing output signal fluctuation using a heater that regulate the lasers temperature, as discussed by Wach (col. 7 lines 51-58).
Considering Claim 12 Nakashima and Nazarathy do not explicitly disclose an apparatus in accordance with claim 1, wherein the laser is a distributed feedback (DFB) laser.
Wach teaches an apparatus in accordance with claim 1, wherein the laser is a distributed feedback (DFB) laser(See Col. 8 lines 64-66, fig. 1 i.e. the laser(105,110) is a distributed feedback (DFB) laser).  
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to modify the invention of Nakashima and Nazarathy, and have the laser to be a distributed feedback (DFB) laser, as taught by Wach, thus improving transmission signal quality by optimizing stability using DFB lasers.
Claim 14 is rejected for the same reason as in claim 2.
Claim 15 is rejected for the same reason as in claim 3.
Claim 24 is rejected for the same reason as in claim 12.
Claims 5,6,17,18 are rejected under 35 U.S.C. 103 as being unpatentable over Nakashima et al.(US 2017/0222716) in view of Berger et al.(US 2002/0164125).
Considering Claim 5 Nakashima and Nazarathy do not explicitly disclose an apparatus in accordance with claim 1, wherein the control signal is a first control signal, the apparatus further including: a tap that provides a first part of the optical signal supplied by the laser to the splitter and a second part of the optical signal supplied by the laser; and  1a wavelength locker circuit that receives the second part of the optical signal supplied by the laser, the wavelength locker circuit being operable to supply a second control signal to the control circuit.
Berger teaches an apparatus in accordance with claim 1, wherein the control signal is a first control signal, the apparatus further including: a tap that provides a first part of the optical signal supplied by the laser to the splitter and a second part of the optical signal supplied by the laser(See Paragraph 29, fig. 1 i.e. wherein the control signal(36) is a first control signal, the apparatus further including: a tap(27) that provides a first part(32) of the optical signal supplied by the laser(24) to the splitter(63) and a second part(31) of the optical signal supplied by the laser(24) to course fine wavelength locker(33)); and  1a wavelength locker circuit that receives the second part of the optical signal supplied by the laser, the wavelength locker circuit being operable to supply a second control signal to the control circuit(See Paragraph 29, fig. 1 i.e. a wavelength locker circuit(33) that receives the second part(31) of the optical signal supplied by the laser(24), the wavelength locker circuit(33) being operable to supply a second control signal(42,43) to the control circuit(41) ).
before the effective filing date of the invention to modify the invention of Nakashima and Nazarathy, and have the control signal to be a first control signal, the apparatus to further include: a tap that provides a first part of the optical signal supplied by the laser to the splitter and a second part of the optical signal supplied by the laser; and  1a wavelength locker circuit that receives the second part of the optical signal supplied by the laser, the wavelength locker circuit being operable to supply a second control signal to the control circuit, as taught by Berger, thus improving transmission signal quality by optimizing tuning signal and minimizing errors using a wavelength locker, as discussed by Berger (Paragraph 64).
Considering Claim 6 Nakashima, Nazarathy and Berger disclose an apparatus in accordance with 5, wherein the control circuit controls a frequency of the optical signal supplied by the laser based on the first and second control signals(See Berger: Paragraph 29, fig. 1 i.e. the control circuit(41) controls a frequency of the optical signal supplied by the laser(26) based on the first(36) and second control signals(42,43)).  
Claim 17 is rejected for the same reason as in claim 5.
Claim 18 is rejected for the same reason as in claim 6.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIBRET A WOLDEKIDAN whose telephone number is (571)270-5145. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/HIBRET A WOLDEKIDAN/ Primary Examiner, Art Unit 2637